Oliver, Chief Judge:
These two protests relate to certain magnetic tapes that were assessed with duty either at 15 per centum ad valorem under the provision in paragraph 1542 of the Tariff Act of 1930, as modified by T.D. 51802, and amended by Public Law 693 (68 Stat. 913), for phonographs, gramophones, graphophones, and similar articles, and parts thereof, not specially provided for, or at 17 per centum ad valorem under paragraph 31(a) (2) of the Tariff Act of 1930, as modified by T.D. 54108, as articles in chief value of cellulose acetate, not specially provided for.
At the time of hearing, counsel for the respective parties stipulated that the articles in question consist of magnetic tapes of United States manufacture, upon which seismographic information has been recorded for use in ascertaining the composition of earth strata in oil prospecting; that the said magnetic tapes were returned to the United States for study and use by the importer, and not for sale; and that they were not advanced in value or improved in condition by the recording thereon “of this specific information for this particular purpose and use.” (R. 3.)
The agreed set of facts entitle the merchandise in question to be free of duty under the provision in paragraph 1615(a) of the Tariff Act of 1930, as amended (96 Treas. Dec. 310, T.D. 55464(1), for articles of American manufacture, returned to the United States after having been exported, without having been advanced in value or improved in condition, as claimed by plaintiff, and we so hold.
The protests are sustained, and judgment will be rendered accordingly.